DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 9, 14, 15, and 17 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenau et al. US Patent Application Publication No. 2004/0080558 (herein after referred to as Blumenau) in view of Tummala et al. US Patent No. 9830105 (herein after referred to as Tummala) and Powell et al. US Patent Application Publication No. 2015/0213032 (herein after referred to as Powell).
Regarding claim 1, Blumenau describes a data access method, comprising: in response to receiving a request of a write operation for a first data block in a first logic unit (LU) (The data storage operations may be directed to, for example, one or more disks/logical volumes 104 of a storage system 102 (page 2, paragraph [0031]).  Such operations may include, for example, writes, reads, mirroring, migration, data backup, data recovery, or other operations (page 1, paragraph [0004])), determining whether a copy operation that is being performed from the first LU to a second LU exists (An online migration may include two processes: a copy process that copies data from the source volume to the target volume, and a mirroring process that applies any writes to the source volumes during migration to both the source and target volumes to insure consistency between the source and target volumes at the completion of the migration (page 3, paragraph [0040]).  As data locations on the target volume are written to as part of the data migration process, state information that serves as an indicator of the progress of the migration is updated at block 804… (page 10, paragraph [0102])); in response to determining that the copy operation that is being performed exists, detecting a copy status of data in the first data block; and (When it is determined at block 805 that the end of the data being migrated is reached, the process(s) pauses processing of any new write requests at block 806 by making the volume(s) temporarily unavailable to applications, hosts and clients.  The process then flushes the I/O queue by processing any pending write requests at block 807 (page 10, paragraph [0107])) and performing the copy operation (At block 702, the migration process begins copying data from at least one source volume to at least one target volume… (page 8, paragraph [0087])).  Blumenau does not specifically disclose wherein performing the copy operation comprises: in response to detecting that the data in the first data block is zero, determining that data read from the first LU need not be written to the second LU and skipping a copy operation for the data in the first data block.
Tummala describes a technique for performing non-disruptive migration.  Specifically, it is disclosed that a source copy agent 510 includes a pattern detector 512.  The pattern detector 512 is configured to detect one or more predetermined patterns in data 530, such as all-zeroes, all-ones, and/or other patterns.  When the pattern detector 512 detects a predetermined pattern, the pattern detector 512 obtains a code 514 that represents the detected pattern and distinguishes it from other patterns.  Rather than copying the data 530, the source copy agent merely sends the code 514 to the target copy agent 520.  The target copy agent 520 reads the code 514, identifies the predetermined pattern from the code 514, and generates the predetermined pattern represented by the (column 10, lines 6 – 17).  Since one of the potential patterns is all-zeroes, the described limitation is believed to be suggested because the copy operation is clearly skipped by merely sending a code instead of the pattern.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Tummala teachings in the Blumenau system. Skilled artisan would have been motivated to incorporate the method of pattern detection during a filter copy operation as taught by Tummala in the Blumenau system for effectively avoiding copying significant amounts of data.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data migration.  This close relation between both of the references highly suggests an expectation of success.
While Tummala suggests sending a code in order to replace transmitting an entire pattern, Powell suggests that if a migration data block contains only bits of zeros, a method will refrain from migrating the migration data block and will refrain from actually writing the migration data block to the storage unit 320 and step S1107 is omitted (page 17, paragraph [0237]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Powell teachings in the Blumenau in view of Tummala system. Skilled artisan would have been motivated to incorporate the method of zero detection of migration target blocks and refraining from actually migrating the 
Regarding claim 6, Blumenau in view of Tummala and Powell describe the method according to claim 1 (see above), further comprising: prior to the beginning of the copy operation, creating a first set of access paths from a host to a first set of disks (In order for the read/write paths to be switched, as described in the citation below, the paths must have originally been between the host and source volume(s)); creating a mapping relationship between the first LU and the second LU (At block 801, process 800 begins.  At block 802, the copy process is initiated to copy the data set from the source volume(s) to the target volume(s).  At block 803, data is transferred to the target volume (Blumenau, page 10, paragraph [0102])); and creating a second set of access paths from the host to a second set of disks (At block 808, the process switches read/write paths to direct new read and write requests to the new location of the data (e.g., the target volume(s))… appropriate entities on the host can be reconfigured to access the new target volume(s)… a switch to a target volume can be performed by a filter driver that can intercept I/O requests directed to a source volume and redirect them to a target volume in a manner that is transparent to higher level layers in the host (Blumenau, page 10, paragraph [0108])).
Regarding claim 7, Blumenau in view of Tummala and Powell describe the method according to claim 6 (see above), further comprising: after a completion of the copy operation, in response to receiving a further request of a write operation for the first data block, switching a path for data access from an access path in the first set of access paths to an access path in the second set of access paths, so that a response to the further request is made with the second LU (At block 808, the process switches read/write paths to direct new read and write requests to the new location of the data (e.g., the target volume(s))… appropriate entities on the host can be reconfigured to access the new target volume(s)… a switch to a target volume can be performed by a filter driver that can intercept I/O requests directed to a source volume and redirect them to a target volume in a manner that is transparent to higher level layers in the host (Blumenau, page 10, paragraph [0108])).
Regarding claim 9, Blumenau describes a data access device, comprising: a processing unit (The data storage process may be performed by a host computer 101, which may be for example any computer system having a processor… (page 2, paragraph [0031])); and a memory coupled to the processing unit and storing instructions that, when executed by the processing unit, perform the following acts (The data storage process may be performed by a host computer 101, which may be for example any computer system having a processor… (page 2, paragraph [0031]).  Servers 401A-401B and/or clients 404A-404D may also include memory for storing an executing programs… (page 6, paragraph [0063])): in response to receiving a request of a write operation for a first data block in a first logic unit (LU) (The data storage operations may be directed to, for example, one or more disks/logical volumes 104 of a storage system 102 (page 2, paragraph [0031]).  Such operations may include, for example, writes, reads, mirroring, migration, data backup, data recovery, or other operations (page 1, paragraph [0004])), determining whether a copy operation that is being performed from a first LU to a second LU exists (An online migration may include two processes: a copy process that copies data from the source volume to the target volume, and a mirroring process that applies any writes to the source volumes during migration to both the source and target volumes to insure consistency between the source and target volumes at the completion of the migration (page 3, paragraph [0040]).  As data locations on the target volume are written to as part of the data migration process, state information that serves as an indicator of the progress of the migration is updated at block 804… (page 10, paragraph [0102])); in response to determining that the copy operation that is being performed exists, detecting a copy status of data in the first data block; and determining, based on the copy status, a processing strategy of the request of the write operation during execution of the copy operation (When it is determined at block 805 that the end of the data being migrated is reached, the process(s) pauses processing of any new write requests at block 806 by making the volume(s) temporarily unavailable to applications, hosts and clients.  The process then flushes the I/O queue by processing any pending write requests at block 807 (page 10, paragraph [0107])) and performing the copy operation (At block 702, the migration process begins copying data from at least one source volume to at least one target volume… (page 8, paragraph [0087])).  Blumenau does not specifically disclose wherein performing the copy operation comprises: in response to detecting that the data in the first data block is zero, determining that data read from the first LU need not be written to the second LU and skipping a copy operation for the data in the first data block.
Tummala describes a technique for performing non-disruptive migration.  Specifically, it is disclosed that a source copy agent 510 includes a pattern detector 512.  The pattern detector 512 is configured to detect one or more predetermined patterns in data 530, such as all-zeroes, all-ones, and/or other patterns.  When the pattern detector 512 detects a predetermined pattern, the pattern detector 512 obtains a code 514 that represents the detected pattern and distinguishes it from other patterns.  Rather than copying the data 530, the source copy agent merely sends the code 514 to the target copy agent 520.  The target copy agent 520 reads the code 514, identifies the predetermined pattern from the code 514, and generates the predetermined pattern represented by the code 514 at the target.  Significant amounts of data copying can thus be avoided (column 10, lines 6 – 17).  Since one of the potential patterns is all-zeroes, the 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Tummala teachings in the Blumenau system. Skilled artisan would have been motivated to incorporate the method of pattern detection during a filter copy operation as taught by Tummala in the Blumenau system for effectively avoiding copying significant amounts of data.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data migration.  This close relation between both of the references highly suggests an expectation of success.
While Tummala suggests sending a code in order to replace transmitting an entire pattern, Powell suggests that if a migration data block contains only bits of zeros, a method will refrain from migrating the migration data block and will refrain from actually writing the migration data block to the storage unit 320 and step S1107 is omitted (page 17, paragraph [0237]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Powell teachings in the Blumenau in view of Tummala system. Skilled artisan would have been motivated to incorporate the method of zero detection of migration target blocks and refraining from actually migrating the data of the block and refraining writing data from the block as taught by Powell in the Blumenau in view of Tummala system for effectively avoiding filling a file 
Regarding claim 14, Blumenau in view of Tummala and Powell describe the device according to claim 9 (see above), wherein the acts further comprise: prior to the beginning of the copy operation, creating a first set of access paths from a host to a first set of disks (In order for the read/write paths to be switched, as described in the citation below, the paths must have originally been between the host and source volume(s)); creating a mapping relationship between the first LU and the second LU (At block 801, process 800 begins.  At block 802, the copy process is initiated to copy the data set from the source volume(s) to the target volume(s).  At block 803, data is transferred to the target volume (Blumenau, page 10, paragraph [0102])); and creating a second set of access paths from the host to a second set of disks (At block 808, the process switches read/write paths to direct new read and write requests to the new location of the data (e.g., the target volume(s))… appropriate entities on the host can be reconfigured to access the new target volume(s)… a switch to a target volume can be performed by a filter driver that can intercept I/O requests directed to a source volume and redirect them to a target volume in a manner that is transparent to higher level layers in the host (Blumenau, page 10, paragraph [0108])).
Regarding claim 15, Blumenau in view of Tummala and Powell describe the device according to claim 14 (see above), wherein the acts further comprise: after a completion of the copy operation, in response to receiving a further request of a write operation for the first data block, switching a path for data access from an access path in the first set of access paths to an access path in the second set of access paths, so that a response to the further request is made with the second LU (At block 808, the process switches read/write paths to direct new read and write requests to the new location of the data (e.g., the target volume(s))… appropriate entities on the host can be reconfigured to access the new target volume(s)… a switch to a target volume can be performed by a filter driver that can intercept I/O requests directed to a source volume and redirect them to a target volume in a manner that is transparent to higher level layers in the host (Blumenau, page 10, paragraph [0108])).
Regarding claim 17, Blumenau describes a computer program product having a non-transitory computer readable medium which stores a set of instructions to perform data access; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of (…at least one computer-readable medium (e.g., a computer memory) (page 12, paragraph [0123])): in response to receiving a request of a write operation for a first data block in a first logic unit (LU), determining whether a copy operation that is being performed from the first LU to a second LU exists (The data storage operations may be directed to, for example, one or more disks/logical volumes 104 of a storage system 102 (page 2, paragraph [0031]).  Such operations may include, for example, writes, reads, mirroring, migration, data backup, data recovery, or other operations (page 1, paragraph [0004])); in response to determining that the copy operation that is being performed exists, detecting a copy status of data in the first data block (An online migration may include two processes: a copy process that copies data from the source volume to the target volume, and a mirroring process that applies any writes to the source volumes during migration to both the source and target volumes to insure consistency between the source and target volumes at the completion of the migration (page 3, paragraph [0040]).  As data locations on the target volume are written to as part of the data migration process, state information that serves as an indicator of the progress of the migration is updated at block 804… (page 10, paragraph [0102])); and determining, based on the copy status, a processing strategy of the request of the write operation during the copy operation (When it is determined at block 805 that the end of the data being migrated is reached, the process(s) pauses processing of any new write requests at block 806 by making the volume(s) temporarily unavailable to applications, hosts and clients.  The process then flushes the I/O queue by processing any pending write requests at block 807 (page 10, paragraph [0107])) and performing the copy operation (At block 702, the migration process begins copying data from at least one source volume to at least one target volume… (page 8, paragraph [0087])).  Blumenau does not specifically disclose wherein 
Tummala describes a technique for performing non-disruptive migration.  Specifically, it is disclosed that a source copy agent 510 includes a pattern detector 512.  The pattern detector 512 is configured to detect one or more predetermined patterns in data 530, such as all-zeroes, all-ones, and/or other patterns.  When the pattern detector 512 detects a predetermined pattern, the pattern detector 512 obtains a code 514 that represents the detected pattern and distinguishes it from other patterns.  Rather than copying the data 530, the source copy agent merely sends the code 514 to the target copy agent 520.  The target copy agent 520 reads the code 514, identifies the predetermined pattern from the code 514, and generates the predetermined pattern represented by the code 514 at the target.  Significant amounts of data copying can thus be avoided (column 10, lines 6 – 17).  Since one of the potential patterns is all-zeroes, the described limitation is believed to be suggested because the copy operation is clearly skipped by merely sending a code instead of the pattern.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Tummala teachings in the Blumenau system. Skilled artisan would have been motivated to incorporate the method of pattern detection during a filter copy operation as taught by Tummala in the Blumenau system for 
While Tummala suggests sending a code in order to replace transmitting an entire pattern, Powell suggests that if a migration data block contains only bits of zeros, a method will refrain from migrating the migration data block and will refrain from actually writing the migration data block to the storage unit 320 and step S1107 is omitted (page 17, paragraph [0237]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Powell teachings in the Blumenau in view of Tummala system. Skilled artisan would have been motivated to incorporate the method of zero detection of migration target blocks and refraining from actually migrating the data of the block and refraining writing data from the block as taught by Powell in the Blumenau in view of Tummala system for effectively avoiding filling a file system with sparse files.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data migration.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 18, Blumenau in view of Tummala and Powell describe the method according to claim 1 (see above), wherein determining the processing strategy of the request of the write operation, and skipping the copy (…With the IO stack 34 still paused, the mobility manager 140 inserts the migration driver 144 into the IO stack to enable synchronous mirroring of IO requests 112 to both the source data object in file 162 and the target data object in file 172… For each IO request 112 that specifies data to be written to a designated location in the file 162, the migration driver 144 marks a corresponding location in the bitmap 168 and performs a data mirroring operation to write the specified data to the designated location both in the file 162 and in the file 172… In parallel with performing this data mirroring operation, the migration driver 144 performs a filtering copy operation (Tummala, column 6, lines 30 – 57).  Fig. 5 shows example features that may be used when copying data from source to target, e.g., during the filtering copy operation… (Tummala, column 9, lines 46 – 48).  The pattern detector 512 is configured to detect one or more predetermined patterns… all-zeroes… the source copy agent merely sends the code 514 to the target copy agent… (Tummala, column 10, lines 6 – 17)).
Regarding claim 19, Blumenau in view of Tummala and Powell describe the method according to claim 18 (see above), wherein the layered driver is inserted into an I/O stack, and further comprising: responsive to completion of the copy operation, removing the layered driver from the I/O stack (Once the filtering copy operation is complete, the mobility manager 140 may remove the migration driver 144 from the IO stack 134… (Tummala, column 6, lines 65 – 67)).
Regarding claim 20, Blumenau in view of Tummala and Powell describe the method according to claim 1 (see above), wherein the first data block comprises an un-allocated region in the first LU (…instead of actually migrating and writing zeros to disk for storing the zero-filled bits in the first file system, it may be just indicated in the file’s metadata that the corresponding data block shall contain only zeros (has only zero-filled bits).  This allows to advantageously handle sparseness in the file to be migrated and make migration more efficient… In order to avoid filling the first file system with sparse files, when determining that a data block to be migrated has only zero-filled bits (all bit entries of the data block being zeros), the first file system management unit may refrain from actually migrating the data of the block and only increment the onode length of the respective file by the block size (Powell, page 3, paragraph [0032])).  
Regarding claim 21, Blumenau in view of Tummala and Powell describe the method according to claim 20 (see above), wherein skipping the copy operation for the data in the first block comprises finding a next allocated region in the first LU (As can be seen in Fig. 10E when step S1106 is determined to be true (File block only contains Zeros), the process continues, eventually to step S1108 where it checks if this is the last file block and if not loops back and a next file block is checked.  One can easily see that this process will loop until a non-only zero block is reached or the last block is reached (Powell, Fig. 10E)).  
Claims 2-5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenau in view of Tummala, further in view of “The Design and Evolution of Live Storage Migration in VMware ESX” by Mashtizadeh et al. (herein after referred to as NPL1).
Regarding claim 2, Blumenau in view of Tummala and Powell describe the method according to claim 1 (see above).  Blumenau does not as specifically disclose wherein the determining a processing strategy of the request of the write operation comprises: in response to the copy status indicating that the data in the first data block is not copied, performing the write operation for the first data block.
NPL1 describes live storage migration techniques with differing performance, complexity and functionality trade-offs.  When using IO Mirroring technique, all write requests are classified into one of three types: writes to a region that has been copied, writes to a region being copied, and writes to a region that will be copied.  Writes to the final region are not mirrored and all writes are issued to the source only – as eventually any changes to this area will be copied over (Page 5, paragraphs 4 and 5 under “2.4 IO Mirroring”).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the NPL1 teachings in the Blumenau in view of Tummala and Powell system. Skilled artisan would have been motivated to incorporate the method of 
Regarding claim 3, Blumenau in view of Tummala and Powell describe the method according to claim 1 (see above).  Blumenau does not as specifically disclose wherein the determining a processing strategy of the request of the write operation comprises: in response to the copy status indicating that data in the first data block is being copied, delaying the write operation for the first data block.
NPL1 describes live storage migration techniques with differing performance, complexity and functionality trade-offs.  When using IO Mirroring technique, all write requests are classified into one of three types: writes to a region that has been copied, writes to a region being copied, and writes to a region that will be copied.  Writes to the region currently being copied (in between the two offsets) will be deferred and placed into a queue (Page 5, paragraphs 4 and 5 under “2.4 IO Mirroring”).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the NPL1 teachings in the Blumenau in view of Tummala and Powell system. Skilled artisan would have been motivated to incorporate the method of IO Mirroring as taught by NPL1 in the Blumenau in view of Tummala and Powell 
Regarding claim 4, Blumenau in view of Tummala, Powell, and NPL1 describe the method according to claim 3 (see above), further comprising: in response to detecting that the copy status becomes a status indicating that data in the first data block is already copied, performing the write operation for the data in the first data block (When using IO Mirroring technique, all write requests are classified into one of three types: writes to a region that has been copied, writes to a region being copied, and writes to a region that will be copied.  Writes to a region that has already been copied will be mirrored to the source and destination – as the DM has already passed this area and any new updates must be reflected by the IO Mirror (NPL1, Page 5, paragraphs 4 and 5 under “2.4 IO Mirroring”)).
Regarding claim 5, Blumenau in view of Tummala and Powell describe the method according to claim 1 (see above).  Blumenau does not as specifically disclose wherein the determining a processing strategy of the request of the write operation comprises: in response to the copy status indicating that data in the first data block is already copied, performing a write operation for data in the first data block; and performing a write operation for data that is in the second LU and in a second data block corresponding to the first data block, wherein the data in the second data block is a copy of the data in the first data block.
(Page 5, paragraphs 4 and 5 under “2.4 IO Mirroring”).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the NPL1 teachings in the Blumenau in view of Tummala and Powell system. Skilled artisan would have been motivated to incorporate the method of IO Mirroring as taught by NPL1 in the Blumenau in view of Tummala and Powell system for effectively handling on-line data migration.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data migration.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 10, Blumenau in view of Tummala and Powell describe the device according to claim 9 (see above).  Blumenau does not as specifically disclose wherein the determining a processing strategy of the request of the write operation comprises: performing the write operation for the first data block in response to the copy status indicating that data in the first data block is not copied.
(Page 5, paragraphs 4 and 5 under “2.4 IO Mirroring”).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the NPL1 teachings in the Blumenau in view of Tummala and Powell system. Skilled artisan would have been motivated to incorporate the method of IO Mirroring as taught by NPL1 in the Blumenau in view of Tummala and Powell system for effectively handling on-line data migration.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data migration.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 11, Blumenau in view of Tummala and Powell describe the device according to claim 9 (see above).  Blumenau does not as specifically disclose wherein the determining a processing strategy of the request of the write operation comprises: in response to the copy status indicating that data in the first data block is being copied, delaying the write operation for the first data block.
(Page 5, paragraphs 4 and 5 under “2.4 IO Mirroring”).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the NPL1 teachings in the Blumenau in view of Tummala and Powell system. Skilled artisan would have been motivated to incorporate the method of IO Mirroring as taught by NPL1 in the Blumenau in view of Tummala and Powell system for effectively handling on-line data migration.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data migration.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 12, Blumenau in view of Tummala, Powell, and NPL1 describes the device according to claim 11 (see above), wherein the acts further comprise: in response to detecting that the copy status becomes a status indicating that data in the first data block is already copied, performing the write operation for the data in the first data block (When using IO Mirroring technique, all write requests are classified into one of three types: writes to a region that has been copied, writes to a region being copied, and writes to a region that will be copied.  Writes to a region that has already been copied will be mirrored to the source and destination – as the DM has already passed this area and any new updates must be reflected by the IO Mirror (NPL1, Page 5, paragraphs 4 and 5 under “2.4 IO Mirroring”)).
Regarding claim 13, Blumenau in view of Tummala and Powell describe the device according to claim 9 (see above).  Blumenau does not as specifically disclose wherein the determining a processing strategy of the request of the write operation comprises: in response to the copy status indicating that data in the first data block is already copied, performing a write operation for data in the first data block; and performing a write operation for data that is in the second LU and in a second data block corresponding to the first data block, wherein the data in the second data block is a copy of the data in the first data block.
NPL1 describes live storage migration techniques with differing performance, complexity and functionality trade-offs.  When using IO Mirroring technique, all write requests are classified into one of three types: writes to a region that has been copied, writes to a region being copied, and writes to a region that will be copied.  Writes to a region that has already been copied will be mirrored to the source and destination – as the DM has already passed this area and any new updates must be reflected by the IO Mirror (Page 5, paragraphs 4 and 5 under “2.4 IO Mirroring”).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the NPL1 teachings in the Blumenau in view of Tummala and Powell 
Response to Arguments
Applicant argues, with respect to claim 1, that the prior art of record does not teach or suggest the amended limitations.  Specifically, Applicant argues that Tummala teaches that a pattern detected at the source is generated at the target in order for the pattern to be written to the data object at the target and therefore does not teach or suggest the new limitation of determining that data read from the first LU need not be written to the second LU.  Examiner now cites Powell as suggesting the amended limitations as disclosed above.  
Applicant argues, with respect to the remaining claims that they depend from claims containing the amended limitations and are therefore allowable for the same reasons argued above.  Examiner refers to rejections and response above as to why the claims are not currently allowable.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




Rv

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136